Citation Nr: 9926581	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran, his mother and stepfather



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1984 to 
January 1988.  He also had additional periods of active duty 
for training from September 1980 to November 1980 and July 
1981 to September 1981.  

In January 1992, the RO denied the veteran's original claim 
of service connection for a nervous condition.  The veteran 
was notified of this determination, but did not file a timely 
appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1997 decision of the RO, which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for a psychiatric 
disorder.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  New evidence that bears directly and substantially on the 
veteran's claim of service connection for a psychiatric 
disability and is so significant that it must be considered 
in order to fairly decide the merits of the claim has been 
presented.  

3.  The veteran has presented a claim of service connection 
for a psychiatric disability which is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the January 1992 rating decision, the RO 
considered evidence including the veteran's service medical 
records and a March 1988 VA examination.  

A careful review of the service medical records shows that, 
on entrance examination in October 1983, the veteran was 
reported to be psychiatrically normal.  In August 1986, 
psychological testing was reported to reveal that the veteran 
was shy, anxious, worried, withdrawn and inhibited.  These 
terms were reported to be interpreted as a personality and/or 
characterologic disorder, but not to warrant a psychiatric 
diagnosis.

The evidence submitted since the January 1992 decision 
includes a February 1995 private medical statement from John 
S. DeVerter, M.D.; a March 1997 private medical statement 
from the veteran's uncle; lay statements by the veteran's 
mother, stepfather and veteran; personal hearing testimony at 
the RO, dated in December 1997; and VA medical records, 
reflecting treatment from May 1994 to September 1996.

In February 1995, John S. DeVerter, M.D., reported that the 
veteran had had a history of schizophrenia for many years.  
Dr. DeVerter noted that the veteran had been reported in 
service to be quite "shy, anxious, worried, withdrawn and 
inhibited."  He reported that, in light of the veteran's 
present illness and his unsuccessful ability to adapt in the 
military, college life and independent living, an underlying 
psychotic process had been present for many years.  He 
reported that there was good evidence that the psychosis that 
the veteran presently manifested had started to be evidenced 
while he was in the military, although the "full blown" 
illness had not been manifested for several years after his 
discharge.

In March 1997, the veteran's uncle reported that he had had 
15 years of experience with the Army Medical Department plus 
more than 15 years of additional professional health care 
management experience in mental health, public health and 
post-secondary education.  He reported that, in 1986, the 
veteran had appeared to show symptoms of depression.  In 
1987, the veteran was reported to show increasingly troubling 
symptoms of paranoia.  The veteran's uncle indicated that, as 
an observer who was not unfamiliar with behavioral 
relationships and indicators, it was his conclusion that the 
veteran was clearly symptomatic of his currently diagnosed 
illness during his time on active duty.

During a hearing at the RO in December 1997, the veteran 
reported that his time in service had been stressful.  He 
indicated that he had been unable to complete his studies 
following discharge because of his psychiatric condition.  He 
reported that he had been diagnosed with schizophrenia.

Received in December 1997 were VA medical records, reflecting 
treatment from May 1994 to September 1996.  In May 1994, the 
veteran was diagnosed with psychosis, not otherwise 
specified.  On VAMC records, reflecting treatment from August 
1994 to September 1994, the veteran was diagnosed with 
chronic, paranoid type schizophrenia with acute exacerbation.  
In September 1996, he was diagnosed with paranoid type 
schizophrenia.  


II.  Analysis

A.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998).  

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for a nervous condition in 
January 1992.  This decision is final and the claim of 
service connection may not be reopened and reviewed on a de 
novo basis unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1104, 20.1105 (1998).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.  

Thus, in the present case, new and material evidence must 
have been submitted since the January 1992 decision in order 
to reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that the 
additional evidence that was submitted subsequent to the 
January 1992 decision is new.  In addition, there is new 
evidence, particularly the statements by John S. DeVerter, 
M.D., the statement by the veteran's uncle and the VA 
treatment records, that is relevant to the claim of service 
connection and instrumental in ensuring a complete 
evidentiary record for evaluation of the claim.  See Hodge, 
supra.  

On VA medical records, reflecting treatment from May 1994 to 
September 1996, the veteran was reported to have been 
diagnosed with psychosis and paranoid type schizophrenia.  

In February 1995, John S. DeVerter, M.D., reported that there 
was good evidence that the veteran's present psychosis had 
originated while he was in the military.  Also, in March 
1997, the veteran's uncle, who indicated that he had had 
experience in the medical field, reported that the veteran 
had shown symptoms of depression in 1986 and that the veteran 
had been clearly symptomatic of his currently diagnosed 
illness during his time on active duty.  

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  Thus, 
since new and material evidence has been submitted, the 
veteran's claim of service connection is reopened.  


B.  Well-Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The Board finds that, in light of the veteran's current 
diagnoses of psychosis and paranoid type schizophrenia, the 
reports of him being shy, anxious, worried and withdrawn in 
service, and the statements by Dr. DeVerter and the veteran's 
uncle, the veteran's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disability and 
as the claim is well grounded, the appeal is allowed subject 
to further action as discussed hereinbelow.  



REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed psychiatric disability since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the medical probability 
that the veteran is currently suffering 
from innocently acquired psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by service.  

3.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







